Action to recover death benefits alleged to be due to plaintiff Anna Dobranski, as the widow of a deceased member of Local No. 325. Defendant appeals from an order of the Appellate Term affirming an order of the Municipal Court of the City of New York, Borough of Queens, which granted plaintiff Anna Dobranski’s cross motion for summary judgment, denied plaintiff John Dobranski’s cross motion for similar relief and dismissed his complaint, and also denied defendant’s motion for summary judgment; and from the judgment entered thereon. Order affirmed, with costs. No opinion. Hagarty, Acting P. J., Carswell, Adel and Lewis, JJ., concur; Aldrich, J., dissents and votes to reverse the order of the Appellate Term and the order and judgment of the Municipal Court, to deny plaintiffs’ cross motion for summary judgment, and to grant defendant’s motion for summary judgment dismissing the complaint, with the following memorandum: By the bylaws of the union it was a condition precedent to the right to the death benefit that the deceased member should have been in continuous good standing for twelve consecutive months prior to death. Continuous good standing during that period required that he should not be more than two months in arrears in dues at any time. The record shows that the deceased was in arrears for more than two months on more than one occasion during the twelve-month period. The plaintiff, therefore, is not entitled to recover. (Dalton v. Dritras, 290 N. Y. 518.) [See 268 App. Div. 779.]